DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to the communications received on 11/15/2021.
Claims 1, 8 and 15 have been amended; claims 2, 4, 9, 11, 16 and 18 are canceled. Therefore, claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
"determining a multidimensional fairness value for the generated test alteration, wherein the multidimensional fairness value is determined based on all of the features selected from the group consisting of a number of prerequisite concepts required to correctly answer a question, a type of complexity of tested subject matter, a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a level of engagement, a group of test-takers of a test administration, a field of knowledge being tested, and a grade level, wherein a dimension of the multidimensional fairness value is computed with respect to a risk of misrepresenting the tested concept, based on Bloom's taxonomy” (emphasis added). 
However, the original disclosure does not have sufficient written description regarding the limitation identified above. The specification in general describes that the fairness value—such as a multidimensional dimensional fairness value—may be computed in terms of static features and dynamic features, wherein the specification also lists the features listed above. 
However, the disclosure does not provide any description (e.g. an exemplary implementation, etc.) to demonstrate: (i) how each of the recited features above is applied to determine the multidimensional fairness value, or (ii) how each of the recited features above should be interpreted to achieve the multidimensional fairness value  (e.g. see [0047] to [0049] of the specification). Also see below the discussion presented under the section “Response to Arguments”. 

storing the generated test alteration on one or more blocks of a block chain" (emphasis added); however, the original disclosure lacks sufficient written description regarding any implementation that stores the result (i.e. the generated test alteration) on a single block of a blockchain (see [0046] of the specification). 
It is worth to note that the claim language, “one or more blocks”, covers the use of just a single block. In contrast, the original specification describes the use of multiple blocks, as opposed to a single block, to store such result ([046] of specification). Also see below the discussion presented under the section “Response to Arguments”.  
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
●	Considering each of the current claims as a whole, the prior art does not teach or suggest the invention as currently claimed according to claims 1, 8, 15 (and their respective dependent claims). Regarding the state of the prior art, see the previous office-action (the office-action mailed on 09/28/2021).    
Response to Arguments.
5.	Applicant’s arguments have been fully considered (the arguments filed on 11/15/2021). 
(i) 	Applicant’s arguments directed to section §112(a) are not persuasive. Applicant argues,  

The instant Office Action alleges that each of claims 1, 8, and 15 recites "determining a fairness value for the generated test alteration, wherein the fairness value is determined based on all of the features selected from the group consisting of a number of prerequisite concepts required to correctly answer a question, a type of complexity of tested subject matter, a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a level of engagement, a group of test-takers of a test administration, a field of knowledge being tested, and a grade level" . . . 
The instant Office Action alleges that the original disclosure does not have sufficient written description regarding the limitation identified above . . . 
However, Applicant's original disclosure clearly does recite exemplary implementation as follows: " ... a dimension of the multidimensional fairness value may be computed with respect to a risk of misrepresenting the tested concept, which may be determined based on, for example, Bloom's taxonomy. Bloom's taxonomy is used to classify educational learning objectives into levels of complexity and specificity. For example, where a test alteration is generated with respect to a tested concept such that it does not adhere to an educational learning objective, such as by exceeding or otherwise falling below a level of complexity or specificity as in corresponding teaching materials for the tested concept, the generated test alteration may be determined to have a high risk of misrepresenting the tested concept." See Specification at paragraph [0048]. 
Applicant's original disclosure further goes on to demonstrate that: " ... the other dimensions of the multidimensional fairness value may be computed with respect to risks of over- or under-alteration, or the predicted proficiency level of the test-taker, respectively. The risk of over- or under-alteration may include over- or under-complication, over- or under-simplification, and the like." See Specification at paragraph [0048]. 
Explaining in further detail, Applicant's original disclosure demonstrates that " ... the multidimensional fairness value may be computed using techniques as described in "Automated Generation of Assessment Tests from Domain Ontologies," which is incorporated herein by reference." See Specification at paragraph [0048]. 
With regards to the assertion that the original disclosure allegedly lacks sufficient written description regarding any implementation that stores the generated test alteration on a single block of a blockchain, Applicant respectfully defers to the Specification at paragraph [0046] . . . 
the "blocks of the blockchain" refer to one or more blocks. Blockchain technology, and storage of information on a single block in the blockchain, is common knowledge in the field. As such, Applicant respectfully disagrees with the Office Action's assertion that the original disclosure lacks sufficient written description regarding any implementation that stores the generated test alteration on a single block of a blockchain. 
Support for amended claim 1 can be found at least in paragraphs [0047] - [0049] of the originally filed Specification . . . 
   	

	Firstly, the paragraph that Applicant identified from the specification ([0048]) still does not provide sufficient written description regarding the limitations identified under section §112(a). It has already been indicated in the previous office-action that the above paragraph ([0048]) is directed to a general description; and it does not describe how the multidimensional fairness value is determined based on the recited plurality of features (see page 3 of the office-action mailed on 09/28/2021). Although Applicant has quoted some parts from the paragraph (see page 13 of the current argument), none of the parts provides sufficient support regarding the limitation directed to the process of determining the multidimensional fairness value. For instance, claim 1 positively recites, “the multidimensional fairness value is determined based on all of the features selected from the group consisting of a number of prerequisite concepts required to correctly answer a question, a type of complexity of tested subject matter, a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a level of engagement, a group of test-takers of a test administration, a field of knowledge being tested, and a grade level, wherein a dimension of the multidimensional fairness value is computed with respect to a risk of misrepresenting the tested concept, based on Bloom's taxonomy” (emphasis added).  
Accordingly, the original description is expected to have at least one implementation that describes how such fairness value is determined based on the plurality of features. Instead, the first part that Applicant quoted from the specification sates, ([0048]),

However, the part above does not show how the multidimensional fairness value is determined based on the plurality of features currently recited. Instead, it is indicating that a dimension of the multidimensional fairness value may be computed based on a particular feature, namely, “a risk of misrepresenting the tested concept”; and this feature may be determined based on Bloom’s taxonomy. However, there is no description regarding how the computation is done to achieve the multidimensional fairness value based on the plurality of features.
The excerpt above further asserts that Bloom's taxonomy is used to classify educational learning objectives into levels of complexity and specificity. Thus, when a test alteration is generated with respect to a tested concept that exceeds/fails a level of complexity or specificity, “the test alteration may be determined to have a high risk of misrepresenting the tested concept”. However, except for signifying the risk of misinterpreting the tested concept, this portion of the description also does not indicate how the multidimensional fairness value is determined based on the plurality of features.   
Similarly, the second part that Applicant quoted from the specification states ([0048]), 
the other dimensions of the multidimensional fairness value may be computed with respect to risks of over- or under-alteration, or the predicted proficiency level of the test-taker, respectively. The risk of over- or under-alteration may include over- or under-complication, over- or under-simplification, and the like." 
" ... the multidimensional fairness value may be computed using techniques as described in ‘Automated Generation of Assessment Tests from Domain Ontologies,’ which is incorporated herein by reference."
However, this part also fails to provide sufficient written description regarding how the multidimensional fairness value is determined based on the plurality of features. Instead, it is listing some of the features being considered, such as the risks of over-or-under-alteration, or the predicted proficiency level of the test-taker. Note that the Office already recognizes the features required to be considered. However, the issue under section §112(a) is referring to the lack of sufficient written description regarding the process of determining the multidimensional fairness value using the plurality of features. 
Of course, the specification also mentions that, “the multidimensional fairness value may be computed using techniques as described in ‘Automated Generation of Assessment Tests from Domain Ontologies,’ which is incorporated herein by reference” ([0048]). However, the publication mentioned above (“Automated Generation of Assessment Tests from Domain Ontologies”) does not sufficiently describe the claimed multidimensional fairness value, which is required to be determined based on the plurality features currently recited. Instead, it is describing, for example: (a) screening methods to generate question sets that cover required knowledge boundaries, (b) determining the hardness or difficulty-level of a question, (c) generating questions sets of different difficulty levels (e.g. generating three question-sets of high, medium and low difficulty-levels), (d), controlling the final question count of a question-set being generated, etc. Accordingly, the publication does not provide sufficient written description regarding the specific claimed limitation identified under section §112(a). 
In addition, per the publication identified above, there appears to be no arrangement to generate a single parameter (e.g. a multidimensional fairness value) based on the analysis of the results (if any) obtained from the different schemes. In contrast, the current claims require the process of determining a single parameter, namely, the multidimensional fairness value, based on a plurality of features; such as:
(1)   a number of prerequisite concepts required to correctly answer a question, 
(2)   a type of complexity of tested subject matter, 
(3)   a comprehension burden of tested subject matter, 
(4)   a form of tested subject matter, 
(5)   a level of proficiency, 
(6)   a level of engagement, 
(7)   a group of test-takers of a test administration, 
(8)   a field of knowledge being tested, and  
(9)   a grade level.
(10) a dimension computed with respect to a risk of misrepresenting the tested 
        concept, based on Bloom's taxonomy. 
However, as already discussed above, neither the specification nor the publication incorporated in the specification provides sufficient written description regarding the limitation identified under section §112(a). Consequently, Applicant’s arguments are not persuasive. 
Secondly, regarding the limitation directed to the blockchain, Applicant is asserting that the specification provides sufficient written description regarding storing the generated test alteration on a single block of a blockchain. However, even the section that Applicant quoted from the specification([0046]) does not support Applicant’s assertion. The Office presents below the part that Applicant quoted from the specification, 
In the various embodiments, data representing determined likelihoods that cheating events may occur, with respect to corresponding tests of test administrations in connection with one or more test-takers, may be stored and associated with blocks of the blockchain, accordingly. In the various embodiments, other data that may be stored and associated with the blocks of the blockchain may include, for example, data representing test difficulty or complexity, tested subject matter ontology or taxonomy, recommended time to complete a test, determined fairness values of respective test alterations, testing standards such as defined with respect to Bloom's taxonomy, and the like. Generally, the types of data stored and associated with the blocks of the blockchain may be chosen as a matter of design.
As evident from the excerpt above, there is no support regarding the process of storing the generated test alteration on a single block of a blockchain. In fact, the terms that Applicant emphasized, “blocks of the blockchain” (emphasis added), already confirm that the implementation requires the plurality of blocks of the block chain. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to comply with section §112(a).



Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715